                   Case 20-12456-JTD               Doc 418         Filed 11/13/20           Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 353 - 356


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

      I caused to be served the:

      a. “Debtors’ Chapter 11 Plan,” filed on November 9, 2020 [Docket No. 353],

      b. “Disclosure Statement for Debtors’ Chapter 11 Plan,” dated November 6, 2020 [Docket
         No. 354],

1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


    T:\Clients\RUBYTUE\Affidavits\Chapter 11 Plan, Disclosure Statement, Bidding Procedures Motion, Motion For Shortened
                                        Notice_DI_353-356_11-09-2020_KF.Docx
                Case 20-12456-JTD              Doc 418        Filed 11/13/20         Page 2 of 7




   c. “Motion of Debtors for an Order (A) Approving Bid Procedures for the Sale of the
      Debtors’ Assets, (B) Approving Certain Bidder Incentives in Connection with the
      Debtors’ Entry Into a Stalking Horse Agreement, If, Any, and (C) Approving Procedures
      for the Assumption and Assignment of Executory Contracts and Unexpired Leases,” filed
      on November 7, 2020 [Docket No. 355], and

   d. “Debtors’ Motion to Shorten Notice Period with Respect to Motion of Debtors for an
      Order (A) Approving Bid Procedures for the Sale of the Debtors’ Assets, (B) Approving
      Certain Bidder Incentives in Connection with the Debtors’ Entry Into a Stalking Horse
      Agreement, if any, and (C) Approving Procedures for the Assumption and Assignment of
      Executory Contracts and Unexpired Leases,” dated November 6, 2020 [Docket No. 356]

by causing true and correct copies to be:

   a. delivered via electronic mail on November 7, 2020 to those parties listed on the annexed
      Exhibit A.

   e.    enclosed in a separate postage pre-paid envelope on November 9, 2020 and delivered via
        first class mail to the party listed on the annexed Exhibit B.

2. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                               /s/ Angharad Bowdler
                                                                               Angharad Bowdler

Sworn to before me this
12th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022




 T:\Clients\RUBYTUE\Affidavits\Chapter 11 Plan, Disclosure Statement, Bidding Procedures Motion, Motion For Shortened
                                     Notice_DI_353-356_11-09-2020_KF.Docx
Case 20-12456-JTD   Doc 418   Filed 11/13/20   Page 3 of 7




                    Exhibit A
                       Case 20-12456-JTD      Doc 418       Filed 11/13/20         Page 4 of 7
                                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                         Electronic Mail Master Service List

NAME                                                    EMAIL ADDRESS
ABRAMS & BAYLISS LLP                                    seaman@abramsbayliss.com; cannataro@abramsbayliss.com
ADAMS AND REESE LLP                                     john.rogerson@arlaw.com; jamie.olinto@arlaw.com
ASHBY & GEDDES, P.A.                                    gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
BALLARD SPAHR LLP                                       heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
                                                        ganzc@ballardspahr.com; andersonsanchezk@ballardspahr.com
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP              kcapuzzi@beneschlaw.com; jgentile@beneschlaw.com
BUCHALTER, A PROFESSIONAL CORPORATION                   schristianson@buchalter.com
CHIPMAN BROWN CICERO & COLE, LLP                        desgross@chipmanbrown.com; bolton@chipmanbrown.com
CLEARY GOTTLIEB STEEN & HAMILTON LLP                    soneal@cgsh.com; jvanlare@cgsh.com
COLE SCHOTZ P.C.                                        ddean@coleschotz.com; jalberto@coleschotz.com; aroth-
                                                        moore@coleschotz.com
CONNOLLY GALLAGHER LLP                                  cgriffiths@connollygallagher.com; lhatfield@connollygallagher.com;
                                                        jwisler@connollygallagher.com; kconlan@connollygallagher.com;
                                                        kbifferato@connollygallagher.com
DELAWARE SECRETARY OF STATE                             dosdoc_ftax@delaware.gov
DELAWARE STATE TREASURY                                 statetreasurer@state.de.us
DORSEY & WHITNEY (DELAWARE) LLP                         glorioso.alessandra@dorsey.com; schnabel.eric@dorsey.com
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR          fitzgeraldb@hillsboroughcounty.org
GARNER & CONNER, PLLC                                   cconner@garnerconner.com
GIBBONS P.C.                                            hcohen@gibbonslaw.com; rmalone@gibbonslaw.com
GOLDMAN SACHS BANK USA                                  gs-slg-notices@gs.com
GOULSTON & STORRS PC                                    thoffmann@goulstonstorrs.com; ykass-gergi@goulstonstorrs.com
HILLER LAW, LLC                                         ahiller@adamhillerlaw.com
HOLIFIELD & JANICH, PLLC                                aholifield@holifieldlaw.com; kmann@holifieldlaw.com
HOWARD & HOWARD ATTORNEYS PLLC                          mbogdanowicz@howardandhoward.com
HUNTON & WILLIAMS LLP                                   ggriffith@huntonak.com
INDIANA ATTORNEY GENERAL OFFICE                         heather.crockett@atg.in.gov; amanda.quick@atg.in.gov
JENSEN BAGNATO, P.C.                                    jeffrey@jensenbagnatolaw.com; jeffreycarbino@gmail.com
KELLEY DRYE & WARREN LLP                                kdwbankruptcydepartment@kelleydrye.com; rlehane@kelleydrye.com;
                                                        swilson@kelleydrye.com; mlevine@kelleydrye.com
KLEHR HARRISON HARVEY BRANZBURG LLP                     rlemisch@klehr.com; sveghte@klehr.com; cbrennan@klehr.com
KOHNER, MANN & KAILAS, S.C.                             swisotzkey@kmksc.com
KRAMER LEVIN NAFTALIS & FRANKEL LLP                     arogoff@kramerlevin.com; rschmidt@kramerlevin.com;
                                                        jsharret@kramerlevin.com
KURTZMAN | STEADY, LLC                                  kurtzman@kurtzmansteady.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                     skaufman@skaufmanlaw.com
MAYNARD COOPER & GALE PC                                jlamar@maynardcooper.com
MCCARTER & ENGLISH LLP                                  kbuck@mccarter.com
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP             dprimack@mdmc-law.com; jbernstein@mdmc-law.com
MIAMI-DADE COUNTY TAX COLLECTOR                         priscilla.windley@miamidade.gov; mdtcbkc@miamidade.gov
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                rmersky@monlaw.com
OAKLAND COUNTY TREASURER                                kevin@lawyermich.com
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA               cmomjian@attorneygeneral.gov; crmomjian@attorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL - TEXAS                  abigail.ryan@oag.texas.gov; jason.binford@oag.texas.gov
OFFICE OF THE UNITED STATES TRUSTEE                     linda.richenderfer@usdoj.gov
PAUL HASTING LLP                                        justinrawlins@paulhastings.com; aarongobersims@paulhastings.com
PENSION BENEFIT GUARANTY CORPORATION                    morgan.courtney@pbgc.gov; efile@pbgc.gov; harris.melissa@pbgc.gov
POLSINELLI PC                                           cward@polsinelli.com
REGER RIZZO & DARNALL LLP                               erassman@regerlaw.com
SAUL EWING ARNSTEIN & LEHR LLP                          monique.disabatino@saul.com; luke.murley@saul.com
SECURITIES & EXCHANGE COMMISSION                        secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION                      bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SHERRARD ROE VOIGT & HARBISON, PLC                      mabelow@srvhlaw.com
SIMON PROPERTY GROUP                                    rtucker@simon.com
SMTD Law LLP                                            rberens@smtdlaw.com
STRADLEY, RONON, STEVENS & YOUNG, LLP                   dpereira@stradley.com
SULLIVAN ꞏ HAZELTINE ꞏ ALLINSON LLC                     zallinson@sha-llc.com
TCW DIRECT LENDING LLC                                  michael.anello@tcw.com
THE ROSNER LAW GROUP LLC                                rosner@teamrosner.com; gibson@teamrosner.com; liu@teamrosner.com




                                                   Page 1 of 2
                    Case 20-12456-JTD        Doc 418          Filed 11/13/20      Page 5 of 7
                                 RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                        Electronic Mail Master Service List

TROUTMAN PEPPER HAMILTON SANDERS LLP                   marcy.smith@troutman.com; matthew.brooks@troutman.com;
                                                       gary.marsh@troutman.com
TUCKER ARENSBERG                                       bmanne@tuckerlaw.com
WATKINS & EAGER PLLC                                   rireland@watkinseager.com
WOLCOTT RIVERS GATES                                   jstiff@wolriv.com
YOUNG CONAWAY STARGATT & TAYLOR, LLP                   bankfilings@ycst.com; mneiburg@ycst.com; jmulvihill@ycst.com
ZIONS BANCORPORTION                                    gregory.baser@zionsbancorp.com

                                                 Count: 102




                                                  Page 2 of 2
Case 20-12456-JTD   Doc 418   Filed 11/13/20   Page 6 of 7




                    Exhibit B
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 418 Filed 11/13/20
                                                 Service List
                                                                               Page 7 of 7

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346




                               Total Creditor count 1




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
